11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                     JUDGMENT

In the matter of Craig White,                * From the 132nd District Court
a vexatious litigant,                          of Scurry County,
                                               Trial Court No. 1-2022

No. 11-22-00077-CV                           * May 19, 2022

                                             * Per Curiam Memorandum Opinion
                                               (Panel consists of: Bailey, C.J.,
                                               Trotter, J., and Williams, J.)

     This court has inspected the record in this cause and concludes that the appeal
should be dismissed for want of jurisdiction. Therefore, in accordance with this
court’s opinion, the appeal is dismissed. The costs incurred by reason of this
appeal are taxed against Craig White.